OPINION
PER CURIAM:
This is an appeal from the judgments of sentence imposed on convictions of criminal conspiracy and voluntary manslaughter.
Appellant, Robert Williams, argues the evidence presented at trial was not sufficient to sustain the convictions.
We have reviewed the record and are convinced the complaints are devoid of merit. As to the criminal conspiracy conviction, see 18 Pa.C.S.A. § 903 (1973); Commonwealth v. Roux, 465 Pa. 482, 350 A.2d 867 (1976); Commonwealth v. Waters, 463 Pa. 465, 345 A.2d 613 (1975); Commonwealth v. Strantz, 328 Pa. 33, 195 A. 75 (1937). As to the voluntary manslaughter conviction, see 18 Pa.C.S.A. § 2503 (1973); Commonwealth v. Vaughn, 459 Pa. 35, 326 A.2d 393 (1974); Commonwealth v. Rife, 454 Pa. 506, 312 A.2d 406 (1973); Commonwealth v. Strantz, supra.
Judgments affirmed.